Citation Nr: 0324276	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Fort 
Harrison, Montana.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  There is no indication in the file that the RO 
has satisfied these duties to the veteran, therefore, the RO 
shall inform the veteran of his rights under the VCAA.

The Board notes that additional evidence was submitted by the 
veteran from Rehder Hearing Clinic in August 2002.  The RO 
has not prepared a Supplemental Statement of the Case to 
include this evidence; therefore, this constitutes procedural 
error.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2002).

The Board also finds that an additional VA examination 
addressing the current severity of the veteran's bilateral 
hearing loss is warranted.  38 C.F.R. § 3.159(c)(4).  The 
veteran was afforded two VA examinations at private 
facilities in April and November 2001.  Both VA examinations 
provided puretone audiometry testing graphs, but no numerical 
designations were provided for the individual ears. 
Consequently, the pure tone thresholds for the left and right 
ears are unclear, and these examination reports are not 
adequate for rating purposes.

Therefore, this case is REMANDED for the following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See generally Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining the current 
severity of any bilateral hearing loss.  
The RO should forward the veteran's 
claims file to the VA examiner to be 
reviewed in conjunction with the 
examination.  The examiner shall 
perform an evaluation for hearing 
impairment as required by 38 C.F.R. 
§ 4.85, which shall include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report, 
including the use of numeric 
identification on the audiological 
evaluation graph.  

3.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a specialist 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss.  In this 
issuance, the RO should include the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



